DETAILED ACTION
This action is pursuant to the claims filed on April 19, 2021. Claims 1-20 are pending. A final action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (hereinafter ‘Schlesinger’, U.S. PGPub. No. 2007/0265503), and further in view of Hindricks et al. (hereinafter ‘Hindricks’, U.S. PGPub. No. 2004/0181138).
In regards to independent claim 1 and claims 4 & 5, Schlesinger discloses a medical device flexing structure assembly (catheter 1 in Fig. 1) comprising: a multi-core fiber (fiber bundle 13 in Fig. 7, 8 and 12G & 12H) comprising a plurality of cores (fiber cores 14 in Fig. 7, 8) and a distal end (distal end interpreted as part/portion located distally away from the center of the multi-core fiber of the fiber cores 14), wherein each of the cores extends from a proximal end to a distal portion of the multi-core fiber (Figs. 4A, 4B, 5A and 5B illustrates that the fiber 12 in Fig. 6 or fiber bundle 13 in Fig. 7 extends from proximal to distal end of the catheter body 33), wherein each of the plurality of cores comprises a fiber Bragg grating ([0008]: “the optical fiber comprises multiple fiber cores, each core including one or more Bragg gratings”), wherein a flexing structure comprising a central axis, wherein the flexing structure is configured to bend in response to an external force (catheter body 33 bends in response to steering mechanism 32 as shown in exemplary Figs. 3B and 3C), wherein the distal end of the multi-core fiber is disposed within the flexing structure along the central axis (Fig. 9 shows the bundle along the central axis of the body 33; note that portions of the distal end of the fiber core 14 is disposed within the distal end of the catheter body 33 configured to bend in response to steering mechanism 32); wherein at least one of the plurality of cores is configured for shape sensing and sensing the force imparted on the flexible structure ([0040]-[0041]: fibers within the bundle 13 experience different degrees of tension and/or compression in accordance with the bending or steering claims 4 and 5).
However, Schlesinger is silent as to the flexing structure comprising at least one slot.
Hindrick discloses providing a plurality of slots along a flexing structure (notches 44a in Figs. 5 and 6 along shaft 14) to enhance the ability of the device to deflect or bend within a predetermined plane ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flexing structure of Hindrick and provide a plurality of slots so that the slots enhances the ability of the medical device to deflect or bend within a predetermined plane ([0021]).   
In regard to claims 2 and 3, Schlesinger discloses that the plurality of cores comprises three cores but contemplates having multiple cores ([0040]). Furthermore, Schlesinger discloses that the fiber and its cores may be used to determine the temperature and/or deflection of the catheter ([0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an additional core, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Providing an additional core allows for the multi-fiber bundle to experience four different degrees of tension and/or compression in accordance with the bending or steering configuration of the catheter and calculate a more accurate three-dimensional spatial deflection of the catheter and also for temperature sensing ([0040]-[0041]).
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby et al. (hereinafter ‘Aeby’, U.S. PGPub. No. 2009/0177095) and further in view of Schlesinger. 
In regards to independent claim 6 and claims 8-10, Aeby discloses a surgical catheter (catheter 87 in Fig. 1) comprising, a catheter tip assembly (distal tip end effector 88 in Fig. 1) coupled to a distal end of a catheter body (distal portion 87c of catheter body 87a,b,c), wherein the catheter tip assembly comprises a catheter tip (Fig. 2 illustrates a better illustration of the tip 88 including ablation head 88), a flexing structure (structural member 102) and a plurality of fibers and a distal end (a plurality of fiber optics 104a,b,c each having a distal end extending away from the center of the optics as shown in Figs.3 & 4), and wherein a proximal end of the catheter tip is coupled to a distal end of the flexing structure (it is noted that all the structures of the catheter are directly or indirectly coupled as shown in Fig. 2), wherein a distal portion of the plurality of fibers passes through an interior portion of the flexing structures (the fiber optics 104 pass through grooves 142 of the assembly 92), wherein the distal end of the multi-core fiber is disposed within the catheter tip ([0043]: an end effector 88 houses the fiber optic strain sensing element 90); wherein the flexing structure is configured to bend in response to a force imparted on the catheter tip (see Figs.11A & 11B).
However, Aeby does not disclose wherein each of the plurality of fibers is a multi-core fiber comprising a plurality of cores, wherein each of the cores extends from a proximal end to a distal portion of the multi-core fiber.
Schlesinger teaches a medical device flexing structure assembly (catheter 1 in Fig. 1) comprising a plurality of fibers (fibers 12 as shown in Fig. 12D-E) similar to Aeby’s arrangement or alternatively, a multi-core fiber (fiber bundle 13 in Fig. 7) comprising a plurality of cores (fiber cores 14 in Fig. 7 and 8 see Fig. 12H), wherein the cores extend from a proximal end to a distal portion of the multi-core fiber ([0040]-[0042]) and the core comprising at least one fiber Bragg grating  ([0007]-[0008]: “the optical fiber comprises multiple fiber cores, each claims 9 and 10). Schlesinger explains that the multi-core fiber arrangement allows for the individual core to experience different degrees of tension and/or compression in accordance with the bending or steering configuration of the catheter which is used to calculate or determine a geometric configuration of the optical fiber and the position of the catheter. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute each of the plurality of fibers of Aeby with the multi-core fibers as taught by Schlesinger, as doing so allows for three dimensional spatial deflection of the catheter body ([0040]-[0042]). It is noted that the modified multi-core fiber is coupled to the distal end of the catheter tip of the Aeby/Schlesigner combination, thus meeting claim 8.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Schlesinger as applied to claim 6 above, and further in view of Leo et al. (hereinafter ‘Leo ‘049’, U.S. PGPub. No. 2006/0200049).
In regards to claim 7, Aeby/Schlesinger combination discloses the invention substantially as claimed in claim 6 and discussed above. However, Aeby is silent as to a plurality of irrigation ports. 
Leo ‘049 teaches a catheter comprising a catheter tip (catheter in Fig. 1) wherein the catheter tip comprises a plurality of irrigation ports (irrigation ports 34 in Fig. 14). Leo explains that providing irrigation ports to deliver cooling solutions such as saline to the distal tip of the catheter during operation allows the electrodes to be cooled and better control ablation of tissue ([0133]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the catheter tip of Aeby/Schlesinger combination and incorporate a plurality of irrigation ports as taught by Leo ‘049, thereby arriving at the claimed . 
Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher et al. (hereinafter ‘Heimbecher’, U.S. PGPub. No. 2014/0364848) in view of Schlesinger.
In regard to independent claim 11 and claims 12 & 13, Heimbecher discloses a surgical catheter (ablation catheter 20 in Fig. 1) comprising: a catheter tip assembly coupled to a distal end of a catheter body (tip 148 coupled to a distal end of a shaft 150), wherein the catheter tip assembly comprises an electrode (electrode 148), a ferrule (element that supports the electrode stem 68 as best shown in Fig. 3), and a plurality of fibers (Fig. 9 illustrates a pair of optically interactive elements 144 for sensing contact), and wherein a proximal end of the electrode is coupled to a distal end of the ferrule (see Fig. 3), wherein a distal portion of the fiber passes through an interior portion of the flexure (Fig. 9 illustrates the sensor 144 passing through a lumen formed proximal to surface 146) and wherein the electrode is configured to bend in response to a force imparted on the catheter tip ([0075]: the electrode comprising ablation delivery member 58 may be a flexible electrode such that the electrode is configured to bend along the length of the electrode between the proximal and distal ends of the electrode, thus meeting claims 12 & 13).
However, Heimbecher does not disclose each of the plurality of fiber comprises a plurality of cores, wherein the cores extends from a proximal end to a distal portion of the multi-core fiber. 
Schlesinger teaches a medical device flexing structure assembly (catheter 1 in Fig. 1) comprising a plurality of fibers (fibers 12 as shown in Fig. 6 and 12A-12F) similar to Heimbecher arrangement or alternatively, a multi-core fiber (fiber bundle 13 in Figs. 7 and 8) comprising a plurality of cores (fiber cores 14 in Fig. 7; see Fig. 12H), wherein the cores extend from a proximal end to a distal portion of the multi-core fiber ([0040]-[0042]) and the core comprising at least one fiber Bragg grating  ([0007]-[0008]: “the optical fiber comprises multiple fiber cores, each core including one or more Bragg gratings”). Schlesinger explains that the multi-core fiber arrangement allows for the individual core to experience different degrees of tension and/or compression in accordance with the bending or steering configuration of the catheter which is used to calculate or determine a geometric configuration of the optical fiber and the position of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute each of the plurality of fibers of Heimbecher with the multi-core fibers as taught by Schlesinger, as doing so allows for three dimensional spatial deflection of the catheter body ([0040]-[0042]). Given that Heimbecher discloses that the position of the optical fibers (sensor 144) of Heimbecher may be within the electrode (148) while the optically interactive surface (146) is within the distal end of a shaft (150) as discussed in paragraph [0090], the combination provides for the limitation in which the distal end of the multi-core fiber comprising the fiber Bragg grating is disposed within the electrode which is the catheter tip. 
In regards to claim 14, 
In regards to claim 15 and 16, Heimbecher further discloses the encasement tube comprises a thin wall at a first axial position of the encasement member and a thick wall at a second axial position of the encasement member (sensor 144 is surrounded by tube 150 & the tubular structure surrounding and axially in contact with 144 as shown in Fig. 9; it is noted that providing the distal ends of the sensor 144 in tubular structure would necessarily minimize buckling).
In regard to claims 17 and 18, Heimbecher further discloses wherein at least one of the plurality of cores is configured for shape sensing ([0090]: sensor 144 is capable of determining the force applied to member 148; [0088]: the sensor enables force detection along the longitudinal axis and laterally (stretching and compression and bending); Schlesinger: [0040]-[0042]). Furthermore, Schlesinger discloses that the fiber and its cores may be used to determine the temperature and/or deflection of the catheter ([0034]). Given that Heimbecher contemplates controlling temperature in or near the delivery member in order to reduce tissue charring, steam pops, and blood coagulation during ablation treatment ([0078]), it would have been obvious to one of ordinary skill in the art to modify the plurality of cores of Heimbecher/Schlesinger combination so that it is additionally configured for temperature sensing as doing so allows the system of Heimbecher to monitor and control temperature of the distal end of the catheter during treatment. Furthermore, the use of the multi-core fiber as both position sensor and temperature sensor minimizes the number of sensors or components of the catheter.
In regard to claim 19 and 20, Heimbecher further discloses wherein the electrode comprises at least one deformation mechanism which is configured to allow the electrode to deform with a spring constant (electrode 66 is engaged by a spring 70 for movement along a longitudinal axis 72 extending through electrode 66 as shown in Fig. 3, [0074]).
Response to Arguments
Applicant’s Remarks filed on April 19, 2021 is acknowledged.
Applicant’s argument with respect to the rejection of claims 1-5 as being unpatentable over Schlesigner (U.S. PGPub. No. 2007/0265503) and Heimbecher (U.S. PGPub. No. 2014/0364848) is fully considered. Applicant argues that Schlesigner fails to disclose newly added limitation reciting in part, “a flexing structure comprising at least one slot and a central axis, wherein the flexing structure is configured to bend in response to an external force…wherein the distal end of the multi-core fiber is disposed within the flexing structure along the central axis…” as required in independent claim 1. However, the examiner respectfully disagrees. Fig. 8 of Schlesigner shows that the multi-core fiber can be disposed along the central axis of the flexing structure. Therefore, this argument is not persuasive.
The argument with respect to the combination of Schlesigner and Heimbecher is moot in view of a newly cited reference, Hindricks et al. (hereinafter ‘Hindricks’, U.S. PGPub. No. 2004/0181138). Hindrick teaches that providing a plurality of slots along a flexing structure is known in the art to enhance the ability of the device to deflect or bend within a predetermined plane ([0021]).  Therefore, the examiner is in the position that provide a plurality of slots on a flexing structure on a medical device such as a catheter for enhancing the ability of the medical device to deflect or bend within a predetermined plane involves routine skilled in the art ([0021]).   
Applicant’s argument with respect to the rejection of claims 6 and 8-10 as being unpatentable over Aeby et al. (U.S. PGPub. No. 2009/0177095) and further in view of Schlesinger has been fully considered. Applicant argues that Aeby/Schlesinger combination fails to disclose newly amended claim limitation reciting in part, “wherein at least one of the plurality 
Furthermore, Applicant’s argument with respect to claim 7 is solely directed towards the secondary reference failure to cure the above-noted deficiency of independent claim 6. Given this lack of additional argument against this rejection, the rejection is tenable. 
Applicant’s argument of the rejection of claims 11-20 as being unpatentable over Heimbecher (U.S. PGPub. No. 2014/0364848) in view of Schlesinger is fully considered. Applicant argues that the combination of Heimbecher and Schlesinger does not disclose “wherein at least one of the plurality of cores comprises a fiber Bragg gratin… wherein a distal portion of the multi-core fiber passes through an interior portion of the flexure, wherein the distal end of the multi-core fiber is disposed within the electrode, wherein the fiber Bragg grating is disposed within the catheter tip…” as required in independent claim 11. Given that Heimbecher discloses that the position of the optical fibers (sensor 144) of Heimbecher may be within the electrode (148) as discussed in paragraph [0090], the combination provides for the limitation in which the distal end of the multi-core fiber comprising the fiber Bragg grating is disposed within the electrode which is the catheter tip. Therefore, this argument is not persuasive and the rejection is maintained by the examiner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/19/2021